Name: Council Directive 84/513/EEC of 23 October 1984 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC relating to agricultural structures
 Type: Directive
 Subject Matter: NA;  agricultural policy;  agricultural structures and production;  economic policy
 Date Published: 1984-10-30

 Avis juridique important|31984L0513Council Directive 84/513/EEC of 23 October 1984 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC relating to agricultural structures Official Journal L 285 , 30/10/1984 P. 0013 - 0013*****COUNCIL DIRECTIVE of 23 October 1984 amending Directives 72/159/EEC, 72/160/EEC and 72/161/EEC relating to agricultural structures (84/513/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Whereas Article 16 of Council Directive 72/159/EEC of 17 April 1972 on the modernization of farms (3), Article 7 of Council Directive 72/160/EEC of 17 April 1972 concerning measures to encourage the cessation of farming and the reallocation of utilized agricultural area for the purposes of structural improvement (4) and Article 9 of Council Directive 72/161/EEC of 17 April 1972 concerning the provision of socio-economic guidance for and the acquisition of occupational skills by persons engaged in agriculture (5), all three Directives as last amended by Directive 84/140/EEC (6), provide for the estimated time required for carrying out the common measures referred to in those Directives to run until 30 June 1984; Whereas, on 10 October 1983, the Commission forwarded to the Council proposals for improving the efficiency of agricultural structures, which were designed to replace the measures referred to in the abovementioned Directives; Whereas, in accordance with Article 6 (2) (c) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (7), as last amended by Regulation (EEC) No 3509/80 (8), the target date for completing these common measures should be deferred until 31 December 1984 in order to ensure the necessary continuity, pending the outcome of Commission proposals in this field, HAS ADOPTED THIS DIRECTIVE: Article 1 With effect from 1 July 1984: 1. Article 16 (1) of Directive 72/159/EEC is hereby replaced by the following: '1. The estimated time required for carrying out the common measures shall run until 31 December 1984.' 2. The first subparagraph of Article 7 (1) of Directive 72/160/EEC is hereby replaced by the following: '1. The estimated time required for carrying out the common measures shall run until 31 December 1984.' 3. Article 9 (1) of Directive 72/161/EEC is hereby replaced by the following: '1. The estimated time required for carrying out the common measures shall run until 31 December 1984.' Article 2 This Directive is addressed to the Member States. Done at Luxembourg, 23 October 1984. For the Council The President A. DEASY (1) OJ No C 189, 17. 7. 1984, p. 5. (2) OJ No C 274, 15. 10. 1984, p. 51. (3) OJ No L 96, 23. 4. 1972, p. 1. (4) OJ No L 96, 23. 4. 1972, p. 9. (5) OJ No L 96, 23. 4. 1972, p. 15. (6) OJ No L 72, 15. 3. 1984, p. 24. (7) OJ No L 94, 28. 4. 1970, p. 13. (8) OJ No L 367, 31. 12. 1980, p. 87.